ORDER
PER CURIAM.
Appellant, Felix Dewayne Smith, appeals from a jury conviction entered in the Circuit Court of Cape Girardeau County for one count of sale of a controlled substance and two counts of distribution of a controlled substance within one thousand feet of a school. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the motion court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the motion court’s order pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.